Case 9:19-cv-81160-RS Document 75 Entered on FLSD Docket 01/21/2020 Page 1 of 6




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO: 9:19-cv-81160-RS

 APPLE INC.,

        Plaintiff,
 v.

 CORELLIUM, LLC,

         Defendant.

  __________________________________/

    DEFENDANT’S UNOPPOSED MOTION TO FILE UNDER SEAL EXHIBIT 1 TO
  CORELLIUM’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL TO PROVIDE
              COMPLETE RESPONSES TO INTERROGATORIES

        Defendant, Corellium, LLC (“Defendant” or “Corellium”), by and through undersigned

 counsel, pursuant to S.D. Fla. Local Rule 5.4, respectfully moves this Court for an order

 authorizing the filing under seal of Exhibit 1 (Corellium’s Amended Answers to Plaintiff’s First

 Set of Interrogatories) to Corellium’s Response to Plaintiff’s Motion to Compel to Provide

 Complete Responses to Interrogatories (the “Response”), and in support thereof, states as follows:

                                                       BACKGROUND

        1.        On December 13, 2019, this Court entered a Stipulated Confidentiality and

 Protective Order [D.E. 50] (the “Protective Order”). The Protective Order exists to allow the

 parties to designate Protected Material pursuant to Protective Order ¶ 7.

        2.        On January 13, 2020, Plaintiff filed its Motion to Compel Defendant to Produce

 Responsive Documents and Provide Complete Discovery Responses and Incorporated

 Memorandum of Law [D.E. 68] (“Motion to Compel”).


                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 75 Entered on FLSD Docket 01/21/2020 Page 2 of 6
                                                                                             CASE NO.: 9:19-CV-81160-RS


        3.        Corellium has drafted its Response to Apple’s Motion to Compel (“Response”).

 Attaching as Exhibit 1 to Corellium’s Response is Corellium’s Amended Answers to Apple’s First

 Set of Interrogatories (“Amended Answers”).

        4.        Corellium’s Amended Answers have been desginated “Confidential – Attorneys’

 Eyes Only” (“AEO”) due to the highly confidential, proprietary, and trade secret information

 contained in therein.

        5.        Counsel for Apple has informed counsel for Corellium that Apple does not oppose

 the relief sought herein.

        6.        Consistent with the Protective Order and Corellium’s confidentiality designations,

 Corellium moves to file under seal the entirety of the Amended Answers, which are attached to

 Corellium’s Response as Exhibit 1.

                                              MEMORANDUM OF LAW

 I.     Legal Standard

        “Unless otherwise provided by law, Court rule, or Court order, proceedings in the United

 States District Court are public and Court filings are matters of public record.” S.D. Fla. L.R.

 5.4(a). However, this right of access is not absolute and “requires a balancing of competing

 interests.” Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.

 2001) (citations omitted). In determining whether to seal a document, “courts must consider,

 among other factors, ‘whether allowing access would impair court functions or harm legitimate

 privacy interests, the degree of and likelihood of injury if made public, the reliability of the

 information, whether there will be an opportunity to respond to the information, whether the

 information concerns public officials or public concerns, and the availability of a less onerous

                                                                   2
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 75 Entered on FLSD Docket 01/21/2020 Page 3 of 6
                                                                                             CASE NO.: 9:19-CV-81160-RS


 alternative to sealing the documents.’” Huenefeld v. Nat’l Beverage Corp., No. 16-62881-CIV,

 2017 WL 4864594, at *1 (S.D. Fla. Oct. 25, 2017) (quoting Romero v. Drummond Co., 480 F.3d

 1234, 1245 (11th Cir. 2007)).

 II.    Good Cause Exists for the Court to Seal Exhibit 1

        In this instance, good cause exists to for this Court to seal Exhibit 1 to Corellium’s

 Response. In particular, Exhibit 1 is Corellium’s Amended Answers, which contain highly-

 confidential, proprietary, and trade secret information that must be protected from public viewing.

 As such, Corellium has designated the entirety of Exhibit 1 as AEO to ensure its confidentiality is

 kept. Accordingly, the same precautions are required of this Court to keep this sensitive

 information from the public’s reach. Therefore, due to the confidential, proprietary, and trade

 secret information contained in the Amended Answers, this Court must seal the information

 contained in Exhibit 1 to Corellium’s Response.

        A proposed order is submitted herewith.

                                                        CONCLUSION

        Corellium respectfully requests the Court enter the proposed Order, attached hereto,

 permitting it to file Exhibit 1 to Corellium’s Response to Plaintiff’s Motion to Compel under seal

 and ordering that the materials remain under seal through the final resolution of this matter,

 including during any period of appeal taken by any party to this case except as otherwise stated in

 the above referenced Protective Order, as ordered by this Court, or required by law.

                                       LOCAL RULE 7.1(A)(3) CERTIFICATION

        Pursuant to Local Rule 7.1(a)(3), the undersigned counsel verifies that counsel for

 Defendant conferred via email with counsel for Plaintiff on January 20, 2020, regarding the relief

 sought herein. Plaintiff does not oppose.
                                                                   3
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 75 Entered on FLSD Docket 01/21/2020 Page 4 of 6
                                                                                            CASE NO.: 9:19-CV-81160-RS


 Dated: January 21, 2020                                        Respectfully submitted,




                                                          By: s/ Justin B. Levine
                                                              JONATHAN VINE
                                                              Florida Bar No.: 10966
                                                              JUSTIN LEVINE
                                                              Florida Bar No.: 106463
                                                              LIZZA CONSTANTINE
                                                              Florida Bar No.: 1002945

                                                                   COLE, SCOTT & KISSANE, P.A.
                                                                   Counsel for Defendant
                                                                   Esperante Building
                                                                   222 Lakeview Avenue, Suite 120
                                                                   West Palm Beach, Florida 33401
                                                                   Telephone (561) 383-9222
                                                                   Facsimile (561) 683-8977
                                                                   E-mail: jonathan.vine@csklegal.com
                                                                   E-mail: justin.levine@csklegal.com
                                                                   E-mail: lizza.constantine@csklegal.com


                                                                         and

                                                                 NORTON ROSE FULBRIGHT
                                                                 Counsel for Defendant
                                                                 2200 Ross Ave.
                                                                 Dallas, Texas 75201
                                                                 Telephone (214) 855-8000
                                                                 Facsimile (214) 855-8200
                                                                 Brett Govett, Pro hac vice
                                                                 E-mail: brett.govett@nortonrosefulbright.com
                                                                 Robert Greeson, Pro hac vice
                                                                 E-mail: robert.greeson@ nortonrosefulbright.com
                                                                 Jackie Baker, Pro hac vice
                                                                 E-mail: jackie.baker@nortonrosefulbright.com

                                           CERTIFICATE OF SERVICE

        IT IS HEREBY CERTIFIED that on January 21, 2020, the foregoing document was filed

 electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing
                                                                  4
                                               COLE, SCOTT & KISSANE, P.A.
        ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 75 Entered on FLSD Docket 01/21/2020 Page 5 of 6
                                                                                             CASE NO.: 9:19-CV-81160-RS


 document is being served on all counsel of record identified on the attached Service List in the

 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

 by some other authorized manner, or a combination thereof, so as to comply with the requirements

 of Local Rule 5.4 and other applicable rules and procedures.



                                                        SERVICE LIST

 Martin B. Goldberg
 mgoldberg@lashgoldberg.com
 rdiaz@lashgoldberg.com
 Emily L. Pincow
 epincow@lashgoldberg.com
 gizquierdo@lashgoldberg.com
 LASH & GOLDBERG LLP
 100 Southeast Second Street
 Miami, FL 33131

 Kathryn Ruemmler (pro hac vice)
 kathryn.ruemmler@lw.com
 Sarang Vijay Damle (pro hac vice)
 sy.damle@lw.com
 Elana Nightingale Dawson (pro hac vice)
 elana.nightingaledawson@lw.com
 LATHAM & WATKINS LLP
 555 Eleventh Street NW, Suite 1000
 Washington, DC 20004

 Andrew M. Gass (pro hac vice)
 andrew.gass@lw.com
 LATHAM & WATKINS LLP
 505 Montgomery Street, Suite 2000
 San Francisco, CA 94111

 Jessica Stebbins Bina (pro hac vice)
 jessica.stebbinsbina@lw.com
 LATHAM & WATKINS LLP
 10250 Constellation Blvd., Suite 1100
 Los Angeles, CA 90067


                                                                   5
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 75 Entered on FLSD Docket 01/21/2020 Page 6 of 6
                                                                                             CASE NO.: 9:19-CV-81160-RS


 Attorneys for Plaintiff,
 Apple Inc.




                                                                   6
                                                COLE, SCOTT & KISSANE, P.A.
         ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
